Citation Nr: 0204862	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  97-33 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a chin scar.

2.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law






INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This case came to the Board of Veterans' Appeals (Board) 
partly from a January 1995 RO decision which granted service 
connection and a 30 percent rating for PTSD.  In a July 1997 
decision, the RO granted a 50 percent rating for PTSD, and 
subsequently made this rating effective as of the effective 
date for service connection.  The veteran continued his 
appeal for a higher rating for PTSD.   This case also came to 
the Board from an October 1996 RO decision which denied 
service connection for a chin scar claimed to be due to a 
laceration.  

In an October 2000 decision, the Board denied the claims.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board's decision be vacated and 
the case remanded in order for the Board to consider the 
applicability of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  An April 2001 Court order granted the 
joint motion.  The case was then returned to the Board.  By 
correspondence in July 2001, the Board gave the veteran's 
attorney an opportunity to submit additional evidence and 
argument in support of the claim.  No additional evidence was 
submitted, and March 2002 correspondence from the veteran's 
attorney contains additional written argument.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims for service connection 
for a chin scar and for a rating higher than 50 percent for 
PTSD, and evidence pertinent to the claims has been obtained 
to the extent possible.

2.  A chin scar is first shown many years after service and 
it was not caused by any laceration or other incident of 
service.  

3.  Since the effective date of service connection, the 
veteran's PTSD has been productive of no more than 
considerable social and industrial impairment, and no more 
than some occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  


CONCLUSIONS OF LAW

1.  The VA has complied with the notice and duty to assist 
requirements of the VCAA, and related VA regulation, with 
respect to the veteran's claims for service connection for a 
chin scar and for a rating higher than 50 percent for PTSD.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) ( to be codified as amended at 
38 C.F.R. § 3.159).

2.  A chin scar was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

3.  The criteria for rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1943 to October 1945.  A service department discharge record 
(Enlisted Record and Report of Separation) shows that his 
military occupational specialty was as a chauffeur; his 
decorations included the Combat Infantryman Badge (CIB, 
awarded in July 1944) and the European-African-Middle Eastern 
Service Medal; he participated in various battles and 
campaigns in Europe; and he received no wounds in action.  
The veteran's service medical records are unavailable and 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).

In June 1994, the veteran filed a claim for service 
connection for PTSD.  He reported no treatment during or 
after service.

In a Novmeber 1994 statement, in response to an RO request 
for information on service stressors, the veteran reported 
combat experiences at Anzio beach from January 1944 to May 
1944, and he noted he was awarded the CIB in July 1944.

In a November 1994 letter, Charles Bearce, a social worker, 
stated that he first saw the veteran in June 1994 on referral 
because of symptoms experienced since retiring from full-time 
employment several years ago.  He stated that the veteran 
suffered from chronic PTSD and that his symptoms appeared 
after he had retired from full-time work.  In evaluating the 
veteran, he stated that there appeared to be general numbing 
of responsiveness, detachment, and restricted affect.  He 
also stated the veteran had symptoms of increased arousal 
including some rage, hypervigilance, confusion, strong 
survivors guilt, blocked grief, and exaggerated startle 
response.  He noted the veteran was in a stable marriage.  
Mr. Bearce said he met with the veteran 5 times and counseled 
him on dealing with PTSD.

On a December 1994 VA psychiatric examination, the veteran 
reported that after basic training he was sent to Africa for 
two months, and was sent to Italy in the fall of 1943 where 
he was involved in combat including at Anzio beach.  He also 
described later service experiences.  He indicated that after 
service he worked in refrigeration and then as a maintenance 
man in a brass factory, and he had been retired since 1985.  
He reported he had been married for 46 years and had three 
children.  He said that he first sought psychiatric 
treatement in June 1994, when he saw a social worker, Mr. 
Bearce, whom he saw 5 times.  The veteran related he had 
always had difficulty being around other people and tried to 
avoid social situations.  On mental status examination, the 
veteran was alert and oriented to person, place, and time.  
His thoughts were logical and organized with no evidence of 
auditory or visual hallucinations.  He denied suicidal or 
homicidal ideation at the present time, but it was noted that 
suicidal thoughts had crossed his mind in the past (although 
he had never acted on these thoughts).  His mood and affect 
appeared mildly depressed.  His impulse control was good.  
His intelligence was average per vocabulary, and his insight 
and judgment were good.  In summary, the doctor noted that 
after service the veteran isolated himself somewhat, avoided 
social situations, and suffered intrusive 
thoughts/dreams/memories of distressing wartime experiences.  
He noted the veteran's difficulties diminished somewhat 
throughout his life but that upon his retirement in 1985, 
with more free time on his hands, his symptoms returned.  He 
noted that it was only within the last six months that the 
veteran was able to understand what his difficulties were and 
what caused them.  The diagnosis was PTSD, and the Global 
Assessment of Functioning (GAF) scale score was 45 currently 
and in the past year.  The doctor stated the veteran was 
capable of handling his own funds.  

On a December 1994 VA general medical examination, the 
veteran complained that he was not able to sleep.  There were 
no scars noted, except for a vaccination scar on his left 
shoulder.  The head, face, and neck were normal except for 
some telangiectasias on the cheeks and nose.  The psychiatric 
system and personality were described as normal, although one 
of the diagnoses listed by the examiner was PTSD.  

In January 1995 decision, the RO granted service connection 
and a 30 percent rating for PTSD, effective with the June 
1994 claim for service connection.  

Records from the veteran's family doctor, dated in the early 
and mid 1990s, primarily concern treatment for various 
physical ailments.  At a February 1995 visit, the veteran 
told his doctor that the VA recently diagnosed him with PTSD 
stemming from World War II and that he had received treatment 
locally with Charles Bearce.  The veteran's private doctor 
then prescribed medication for nervous symptoms.  At a 
follow-up visit in March 1995, the veteran reported he was 
doing quite a bit better. 

In a March 1995 statement, the veteran's representative 
indicated that the veteran believed his PTSD symptoms 
warranted a 100 percent rating.  Also, the representative 
stated that the veteran wished to file a claim for service 
connection for a laceration of the chin, from a truck 
accident in North Africa in August 1943, for which the 
veteran had received medical treatment at the time.  

On an April 1995 VA general medical examination, the veteran 
reported he was being treated with Nortriptyline for PTSD.  A 
skin examination was normal.  The diagnosis, in pertinent 
part, was PTSD.  

In May 1995, in response to an RO request for information in 
order to reconstruct his medical data from service, the 
veteran indicated that he received treatment for cuts on his 
chin and forehead at a first aid station in North Africa in 
July 1943 when he was assigned to a temporary quartermaster 
outfit. 

A March 1996 general medical examination by the veteran's 
private doctor noted various physical ailments but did not 
mention a chin scar or PTSD.  It was noted the veteran was 
married, retired, and spent time puttering and doing 
carpentry.

In April 1996, recent statements by the veteran's family were 
received.  His wife described the veteran's service 
experiences.  She noted that he was in a motor pool in North 
Africa, later engaged in combat during the Anzio beachhead 
landing in Italy, and later participated in other campaigns 
in Europe.  She related the veteran had been reluctant to 
engage in social activities after service.  She stated that 
the 50th anniversary of D-Day "brought all of it back to him" 
and that it had been bothering him ever since.  The veteran's 
daughter and two sons described how the veteran never felt 
comfortable in social gatherings, had temper flares, 
experienced flashbacks from the war, and was largely silent 
about discussing his war experiences.   

In August 1996, in response to an RO request for Surgeon 
General's Office (SGO) records in regard to the veteran's 
claimed chin laceration, the NPRC indicated that a search for 
records was unsuccessful using the service information 
provided by the veteran.  

In an October 1996 decision, the RO denied service connection 
for residuals of a laceration of the chin.  

On a November 1996 VA psychiatric examination, the veteran 
reported that his PTSD symptoms intensified after he retired 
in 1985.  He reported that he had trouble sleeping, night 
sweats from nightmares from the war, increased startle 
response, increased depression, difficulty in leaving the 
house because he did not want to be with other people, and 
suicidal ideation.  On mental status examination, the veteran 
looked and acted depressed.  He walked into and out of the 
examination room with psychomotor retardation.  He was not 
psychotic, hallucinating, or delusional.  His mood and affect 
were both depressed, and he admitted to episodic suicidal 
ideation.  He admitted to an increase in startle response, 
nightmares during the night, and intrusive memories during 
the day about World War II.  His recent and remote memory 
functions were disturbed by depression.  His insight and 
judgment were fair.  The diagnoses were chronic PTSD and 
chronic major depression, and the GAF score was 38.  

In a July 1997 decision, the RO granted a higher 50 percent 
rating for PTSD; such was subsequently made effective from 
the June 1994 claim for service connection.

In his December 1997 substantive appeal, the veteran 
maintained that a rating higher than 50 percent should be 
assigned for PTSD.  It was also asserted that service 
connection was warranted for residuals of a chin laceration.  
Submitted with the substantive appeal was a statement of the 
veteran in which he asserted that in August 1943, when 
attached to a quartermaster truck company in North Africa, he 
was in a truck in a convoy, there was a convoy going in the 
other direction, two trucks collided, and he was thrown 
through a windshield.  He stated that he received three 
stitches in his chin, which are now evidenced by scars in the 
chin area.  He stated that he had been in a combat zone in 
North Africa and that there were temporary medical quarters 
set up during his unit's proceeding from Oran to Bizerte.  

In December 1997, the veteran submitted additional 
information in an attempt to substantiate his convoy accident 
in August 1943 in regard to his claim for service connection 
for scars on his chin.  He attached a copy of an article 
showing the chronology of combat events in the European 
Theater during World War II and illustrating the movement of 
Allied troops (the veteran highlighted his claimed convoy 
route from Oran, Algeria to Bizerte, Tunisia).  

In an October 1998 letter to the veteran's representative, 
William Clements, a psychologist, stated that, as requested, 
he had reviewed the veteran's December 1994 VA psychiatric 
evaluation and believed the diagnosis of PTSD to be accurate 
and the GAF score of 45 to be a reasonable estimate of his 
functional ability at that point.  

On an October 1998 VA examination for scars, there was a scar 
underneath the left chin and another scar on the posterior 
aspect of the chin.  The diagnosis was scars on the chin.  
The doctor commented that the claims file was reviewed and 
that the veteran's chin injury and scar occurred in a truck 
accident in North Africa in 1943.  

On an April 2000 VA psychiatric examination, the 76 year old 
veteran reported that he had never had a psychiatric 
hospitalization, he briefly saw a social worker in 1994, and 
he was currently taking medication prescribed by his family 
doctor for sleep and depression.  It was noted he retired 
from work in "1993" and had been married for over 50 years to 
his wife.  He said he and his wife frequently argued.  He 
reported he had a good relationship with his three children.  
He reported that he argued with his siblings so that he 
essentially maintained very little contact with them.  When 
he arrived at the examination, the veteran was in casual 
dress and displayed good grooming and hygiene.  On mental 
status examination, he was alert and oriented times four.  
Speech was logical and otherwise normal.  In describing his 
mood, the veteran stated he was tired all the time and tried 
to treat others right.  He admitted to being moody and 
irritable but denied being aggressive or violent.  He 
described himself as a rather dysphoric man who found 
difficulty in motivating himself to carry on daily 
activities.  He said he tended to avoid social activity and 
reported he experienced significant anxiety in a group of 
people.  He stated he no longer attended church or any 
community meetings.  He reported his appetite was not good, 
although the examination report also mentions the veteran 
weighed 190 pounds and was moderately overweight.  The 
veteran reported sleeping was difficult, for which he took 
prescribed medication.  He described his self-esteem to be a 
2 on a scale of 1 to 10.  He reported that his concentration 
varied and that he was typically forgetful, such as when he 
did chores.  Nevertheless, he did not display gross deficits 
in immediate long or short-term memory.  He readily admitted 
to feelings of hopelessness, helplessness, and worthlessness.  
He also admitted to sporadic suicidal ideation.  He reported 
a very restricted range of activities, consisting of only 
reading or watching television a little.  However, he also 
reported he did outside chores.  He said he belonged to 
service organizations but no longer attended meetings.  The 
diagnosis was PTSD.  The GAF score was currently 45, said to 
represent serious impairment of functioning (insomnia, 
depressed mood, estrangement from siblings, social avoidance, 
appetite disturbance, low self-esteem, and sporadic suicidal 
ideation).  The doctor commented that perhaps the veteran's 
PTSD was worse due to his wife's failing health and due to 
the time he had to ruminate with little in the way of 
employment or outside activity.  

II.  Analysis

A.  VCAA

The April 2001 joint motion and Court order direct that the 
Board address whether there has been compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000), with respect to the 
veteran's claims for service connection for a chin scar and 
for a rating higher than 50 percent for PTSD. 

In brief, the VCAA, and a companion VA regulation, provide 
that the VA shall notify a claimant of the evidence necessary 
to substantiate a claim, and the VA shall make reasonable 
efforts to obtain evidence to substantiate a claim, including 
obtaining identified relevant records and providing a VA 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The early case law from the Court, following enactment of the 
VCAA, including near the time of the joint motion/Court order 
in the present appeal, was to the effect that appeals 
involving almost any VA claim had to be remanded to determine 
the applicability of the VCAA.  See, e.g., Holliday v. 
Principi, 14 Vet.App. 280 (2001).  However, the case law has 
evolved, and the Court has more recently recognized that the 
VCAA does not apply, and remands are not required, in a 
number of situations, such as when the record shows the 
evidence has already been fully developed and that there is 
no reasonable possibility that further development would aid 
in substantiating a claim.  See, e.g., Wensch v. Principi, 15 
Vet.App. 362 (2001).

The claims file in the present case shows that through 
correspondence, rating decisions, the statement of the case, 
and supplemental statements of the case, the veteran has been 
notified of what evidence is required to substantiate his 
claims.  An attorney, who is versed in the law, represents 
the veteran, and the attorney presumably has actual knowledge 
of what evidence is required to substantiate the claims.  The 
veteran's original service medical records were destroyed in 
the NPRC fire, and reasonable but unsuccessful attempts were 
made to get any service medical records from secondary 
sources.  The VA has obtained other identified relevant 
medical records, and VA examinations have been provided.  In 
recent argument to the Board, the veteran's attorney 
requested another VA examination, but the Board finds that 
such is not warranted; VA examinations already provided 
contain sufficient information for rating purposes.  The 
veteran and his representative have been given opportunities 
to submit any other evidence, most recently after the case 
was returned to the Board by the Court.  

In sum, the veteran and his attorney are aware of the 
evidence necessary to substantiate the claims, and all VA 
development of evidence which might substantiate the claims 
has already been accomplished.  The Board finds that the 
notice and duty to assist provisions of the VCAA, and related 
VA regulation, have been satisfied with respect to the 
claims.

B.  Service Connection for a Chin Scar

The veteran claims service connection for a chin scar which 
he alleges is due to a laceration in service. 

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran contends that he sustained a laceration of the 
chin during a truck accident in 1943 while traveling in a 
convoy in North Africa.  He claims that he was treated at a 
temporary first aid station where he received three stitches 
in the chin.  He maintains that his current chin scar is the 
result of the laceration in service.  There are no service 
medical records available from the veteran's 1943 to 1945 
period of active duty.  A chin scar is first noted on a 1998 
VA examination, and the examiner stated the scar was due to a 
truck accident in North Africa in 1943.

When a veteran engaged in combat with the enemy and alleges 
that a disability is due to an injury in combat, has lay 
assertion will generally suffice to establish that the injury 
occurred in combat, even in the absence of an official record 
of such.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 
389 (Fed.Cir 1996).  In addition to such relaxed evidentiary 
requirement in a combat situation, as to the element of in-
service occurrence of an injury, service connection requires 
sufficient medical evidence of a current diagnosis and 
medical evidence linking it to service.  Id.  However, the 
relaxed evidentiary requirement of 38 U.S.C.A. § 1154(b) for 
combat situations is inapplicable to the present claim since 
it is not shown that the veteran was engaged in combat at the 
time of the alleged chin laceration in a truck accident in 
North Africa in 1943.  The evidence, including the veteran's 
own statements, shows that when he was stationed in North 
Africa he was performing motor pool duties, and the described 
circumstances of the accident (a truck accident in a convoy) 
do not entail combat.  It was later in service, in 1944, that 
the veteran engaged in combat, for which he was awarded the 
CIB.

Regrettably the veteran's service medical records from his 
1943-1945 active duty are no longer available.  Service 
connection might still be established by satisfactory 
alternative forms of evidence, such as statements from 
witnesses to the service incident, medical records from soon 
after service which contain a finding of a chin scar and a 
spontaneous history of a related service injury, etc.  But 
the veteran has submitted no such evidence.  His bare 
allegation of a service chin laceration is not sufficent to 
prove that it occurred or that it left a permanent residual 
scar.  Many cuts heal without a scar.  The minor chin scar, 
first noted in 1998, more than half a century after service, 
could be due to any number of events in the veteran's 
lifetime.  While the 1998 VA examiner stated that the scar 
was due to a laceration in service, such is a mere recitation 
of the veteran's self-reported history; the examiner was not 
a witness to the alleged service injury, and the examiner has 
no competence to establish that the alleged injury occurred 
in service.  See LeShore v. Brown, 8 Vet.App. 406 (1995) 

As the record now stands, there is no satisfactory proof that 
the veteran lacerated his chin in service, nor is there 
satisfactory proof that the recently noted chin scar is due 
to the alleged service laceration.  The preponderance of the 
evidence is against the claim for service connection for a 
chin scar.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

C.  Higher Rating for PTSD

The veteran contends that his service-connected PTSD is more 
disabling than reflected by the 50 percent rating assigned by 
the RO. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).  Under these criteria, a 50 percent rating is 
warranted when the ability to maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective of favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under the revised criteria, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, his own occupation, 
or his own name.  

As the veteran's claim for an increased rating for PTSD was 
pending when the VA regulations pertaining to rating 
psychiatric disabilities were revised, he is entitled to 
application of the version of the law which is more favorable 
to him (although the new criteria are only applicable to the 
period of time after their effective date).  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.

There is no medical evidence of psychiatric problems until 
many years after service when, in 1994, the veteran saw a 
social worker and was diagnosed as having PTSD.  The veteran 
saw the social worker several times that year and then 
stopped treatment.  A VA examination in late 1994 diagnosed 
PTSD and assigned a GAF score of 45.  (A private psychologist 
later reviewed the examination report and indicated agreement 
with the diagnosis and GAF score.)  In early 1995, the 
veteran's family doctor, after learning that the veteran had 
been diagnosed with PTSD, prescribed medication for nervous 
symptoms, and the veteran has apparently continued to take 
medication.  A 1996 VA examination diagnosed PTSD and major 
depression, and a GAF score of 38 was assigned.  A 2000 VA 
examination diagnosed PTSD and assigned a GAF score of 45.  
Other than taking medication prescribed by his family doctor, 
the veteran has had no recent treatment for PTSD.

The reported GAF scores are generally meant to reflect at 
least serious symptoms.  However, an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126 (2001); 38 C.F.R. § 4.130 
(1996); VAOPGCPREC 10-95.  The disability rating depends on 
evaluation of all the evidence.

The Board finds it significant that the veteran has not 
received any recent counseling or hospitalization for PTSD, 
as would often be the case in a more severe illness.  The 
need for medication to control PTSD does reflect some 
impairment, although such alone would only support a 10 
percent rating under the new rating criteria.  While the 
veteran has given subjective reports of social isolation, a 
number of entries in the records suggest otherwise.  He 
remains married to his wife of many years, has a good 
relationship with his adult children, reads and watches 
television, does yard chores, putters about, and for the most 
part lives the life of a retiree in his age bracket.  In any 
event, social impairment is significant only as it affects 
industrial impairment.  38 C.F.R. § 4.126 (2001); 38 C.F.R. 
§ 4.129 (1996).

As to occupational impairment, the veteran is retired and not 
actively seeking work.  Reportedly the nervous symptoms which 
do exist came about in the wake of retirement when the 
veteran had too much time on his hands.  Assuming the veteran 
were actually seeking work, it does not appear that his PTSD 
symptoms are of a magnitude to cause more than a considerable 
degree of industrial impairment (old 50 percent criteria) or 
more than some occupational impairment with reduced 
reliability and productivity (new 50 percent criteria).  Many 
of the symptoms reported on the examinations are based only 
on the veteran's own statements and are not corroborated by 
any ongoing treatment reports.  Some of the symptoms seem 
contradicted by other evidence.  For example, at the last 
examination the veteran said his appetite was not good, yet 
he was noted to be moderately overweight.  Mental status 
examinations do not reflect most of the symptoms listed in 
the new criteria for a higher rating, and in fact many of the 
symptoms listed in the new criteria for the current rating 
are absent. 

The Board appreciates that the veteran does have genuine 
impairment from his service-connected PTSD.  However, the 
evidence as a whole demonstrates his PTSD produces no more 
than considerable social and industrial impairment, and no 
more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
Such supports no more than the current 50 percent rating for 
PTSD, under either the old or new rating criteria.  Moreover, 
at no time since the effective date of service connection has 
the PTSD been more than 50 percent disabling.  Fenderson v. 
West, 12 Vet.App. 119 (1999) ("staged ratings" to be 
considered in initial rating cases).

The preponderance of the evidence is against a higher rating 
for PTSD.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chin scar is denied.  

A higher rating for PTSD is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

